ACCEPTED
                                                                                        02-17-00384-cv
                                                                           SECOND COURT OF APPEALS
                                                                                 FORT WORTH, TEXAS
                                                                                   12/20/2017 10:14 AM
                                                                                        DEBRA SPISAK
                                                                                                CLERK

                               No. 02-17-00384-CV

                                                                        FILED IN
                                                                 2nd COURT OF APPEALS
                      In the Second District Court of Appeals     FORT WORTH, TEXAS
                                Fort Worth, Texas               12/20/2017 10:14:49 AM
                                                                      DEBRA SPISAK
                                                                         Clerk
                          THE CITY OF EL PASO, TEXAS,

                                    Appellant,

                                        v.

                                 MAX GROSSMAN,

                                     Appellee.


          On Interlocutory Appeal from the 348th Judicial District Court
                             El Paso County, Texas
                           Cause No. 2017-DCV-2528


               NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL



      Appellant, The City of El Paso, Texas, designates the following attorneys as

additional counsel:

            Wallace B. Jefferson
            State Bar No. 00000019
            wjefferson@adjtlaw.com
            ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP
            515 Congress Avenue, Suite 2350
            Austin, Texas 78701-3562
            Telephone: (512) 482-9300
            Facsimile: (512) 482-9303
            Robert B. Dubose
            State Bar No. 00787396
            rdubose@adjtlaw.com
            ALEXANDER DUBOSE JEFFERSON & TOWNSEND LLP
            1844 Harvard Street
            Houston, Texas 77008
            Telephone: (713) 523-2358
            Facsimile: (713) 522-4553

      The clerk is requested to take notice of this designation and provide a copy of

all communications to the additional counsel listed above.

      Lead counsel for Appellant will remain Mark Osborn of Kemp Smith LLP.


                                         Respectfully submitted,

                                         /s/Mark N. Osborn
Sylvia B. Firth, City Attorney           Mark N. Osborn
FirthSB@elpasotexas.gov                  mark.osborn@kempsmith.com
Maria Guadalupe Martinez                 Shelly W. Rivas
Senior Assistant City Attorney           shelly.rivas@kempsmith.com
MartinezMG@elpasotexas.gov               Kemp Smith LLP
Sergio M. Estrada                        221 N. Kansas, Suite 1700
Assistant City Attorney                  El Paso, Texas 79901
EstradaSM@elpasotexas.gov                Telephone: (915) 533-4424
P.O. Box 1890                            Facsimile (915) 546-5360
El Paso, Texas 79950-1890
Telephone: (915) 212-0033                Wallace B. Jefferson
Facsimile: (915) 212-0034                State Bar No. 00000019
                                         wjefferson@adjtlaw.com
                                         ALEXANDER DUBOSE
                                         JEFFERSON & TOWNSEND LLP
                                         515 Congress Avenue, Suite 2350
                                         Austin, Texas 78701-3562
                                         Telephone: (512) 482-9300
                                         Facsimile: (512) 482-9303



                                         2
                                         Robert B. Dubose
                                         State Bar No. 00787396
                                         rdubose@adjtlaw.com
                                         ALEXANDER DUBOSE
                                         JEFFERSON & TOWNSEND LLP
                                         1844 Harvard Street
                                         Houston, Texas 77008
                                         Telephone: (713) 523-2358
                                         Facsimile: (713) 522-4553

                           ATTORNEYS FOR APPELLANT


                             CERTIFICATE OF SERVICE

      On December 20, 2017, I electronically filed this Notice of Appearance of

Additional Counsel with the Clerk of Court using the eFile.TXCourts.gov electronic

filing system which will send notice of such filing to the following:

Lisa Bowlin Hobbs                             Harriet O’Neill
Kuhn Hobbs PLLC                               Law Office of Harriet O’Neill, PC
3307 Northland Drive, Suite 310               919 Congress Avenue, Suite 1400
Austin, Texas 78731                           Austin, Texas 78701
Lisa@KuhnHobbs.com                            HONeill@harrietoneilllaw.com

Karlene Poll                                  Francis S. Ainsa, Jr.
Kuhn Hobbs PLLC                               Ainsa Hutson Hester & Crews LLP
2310 Rutland Street                           5809 Acacia Circle
Houston, Texas 77008                          El Paso, Texas 79912
Karlene@KuhnHobbs.com                         fain@acaciapark.com


                                                /s/Robert B. Dubose
                                                Robert B. Dubose




                                          3